EXHIBIT 10.30

Corporate Performance Plan For 2007

REVISED FORM OF
CORNING INCORPORATED
INCENTIVE STOCK PLAN AGREEMENT
(Restricted Stock Grant)

This Incentive Stock Agreement dated _______________ between Corning
Incorporated (“Corning” or the “Corporation”) and the employee named below is
subject in all respects to Corning’s 2005 Employee Equity Participation Program,
a copy of which may be obtained from the Corporation’s Secretary at One
Riverfront Plaza, Corning, New York, 14831.

1.       Awards of Shares. Corning hereby awards to the below-named employee
(the “Employee”) the number of shares of Corning Common Stock, par value $.50
per share (the “Incentive Stock”), indicated below.


       Shares of         Employee       Incentive Stock       Social Security
No.  


2.       Non-Transferability. The shares of Incentive Stock (and all shares
subsequently issued or distributed by means of dividends, splits, combinations,
reclassifications, and/or other capital changes with respect such shares) may
not be sold, assigned, transferred, pledged or otherwise encumbered by or on
behalf of or for the benefit of the Employee until the Employee is entitled to
receive possession of the shares of Incentive Stock pursuant to the terms of
this Agreement.   3. Earning and Vesting. The Employee shall earn shares of
Incentive Stock based upon the extent to which the Compensation Committee of
Corning’s Board of Directors (the “Committee”) determines that the performance
goals for the 2007 fiscal year (the “Performance Period”) set forth in the
schedule titled “2007 Corporate Performance Plan Financial Goals” have been met.
If the Employee’s employment relationship with the Corporation is terminated for
any reason (other than a termination as described in Section 4(f) or Section
4(b) below, both of which result in no shares eligible to be earned) during the
2007 fiscal year, the number of shares of Incentive Stock which the Employee may
be eligible to earn shall be reduced in a ratio the numerator of which is 12
minus the number of months the Employee was actively employed during 2007 and
the denominator of which is 12.     Once earned the shares of Incentive Stock
may not be sold, assigned, transferred, pledged or otherwise encumbered prior to
February 1, 2010 (except in the event of the death of the Employee) and shall be
subject to the possibility of forfeiture as set forth in Section 4 below.   4.
Termination of Employment. The shares of Incentive Stock earned are subject to
forfeiture prior to February 1, 2010, and shall be forfeited to Corning as
follows:


         (a)       Retirement at or After Age 55 – Subject to the provisions of
subsection (g) below, if the Employee’s employment shall terminate on account of
normal or early retirement on or after age 55, the possibility of forfeiture
shall lapse.   (b) Termination for Performance – Subject to the provisions of
subsection (g) below, if the Employee’s employment shall be terminated for
performance, the shares of Incentive Stock shall be forfeited.   (c) Death –
Subject to the provisions of subsection (g) below, if the Employee shall die
while employed after the Performance Period, the possibility of forfeiture shall
lapse on the earned shares. If Employee’s death occurs during the Performance
Period, such lapse shall not occur until the actual number of shares earned
(prorated in accordance with Section 3 above) is approved by the Committee.

195

--------------------------------------------------------------------------------


         (d)       Disability – Subject to the provisions of subsection (g)
below, if the Employee’s employment shall terminate after the Performance Period
as a result of a total and permanent disability (as that term is defined in the
Corporation’s long-term disability plan(s)), the possibility of forfeiture shall
lapse. If Employee’s total and permanent disability occurs during the
Performance Period, such lapse shall not occur until the actual number of shares
earned (prorated in accordance with Section 3 above) is approved by the
Committee.   (e) Divestiture, etc. – Subject to the provisions of subsection (g)
below, if the Employee’s employment is terminated due to a reduction in force or
divestiture or discontinuance of certain of the Corporation’s operations after
the Performance Period, the possibility of forfeiture shall lapse. If Employee’s
termination of employment under this subsection occurs during the Performance
Period, such lapse shall not occur until the actual number of shares earned
(prorated in accordance with Section 3 above) is approved by the Committee.  
(f) Voluntary Termination, Termination for Cause, Dereliction of Duties or
Harmful Acts – If the Employee voluntarily leaves the employ of the Corporation
without its express consent, if the Employee’s employment shall be terminated
“for cause”, or if the Employee causes the Corporation to suffer financial harm
or damage to its reputation (either before or after termination of employment)
through (i) dishonesty, (ii) material violation of the Corporation’s standards
of ethics or conduct, or (iii) material deviation from the duties owed the
Corporation by the Employee, the shares of Incentive Stock shall be forfeited.  
(g) Change of Control – In the event of a “change in control”, the provisions of
this Section 4 shall not be applicable and the possibility of forfeiture shall
lapse in it entirety.     For purposes of this Agreement, the term “change of
control” shall mean and shall be deemed to occur if and when:     (i)       an
offerer (other than Corning) purchases shares of Corning Common Stock pursuant
to a tender or exchange offer for such shares;     (ii) any person (as such term
is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934)
is or becomes the beneficial owner, directly or indirectly, of Corning
securities representing 50% or more of the combined voting power of Corning’s
then outstanding securities;     (iii) the membership of Corning’s Board of
Directors changes as the result of a contested election or elections, such that
a majority of the individuals who are Directors at any particular time were
initially placed on the Board of Directors as a result of such a contested
election or elections occurring within the previous two years; or     (iv) The
consummation of a merger in which the Corporation is not the surviving
corporation, consolidation, sale or disposition of all or substantially all of
Corning’s assets or a plan of partial or complete liquidation approved by the
Corporation’s shareholders.  

5. Possession of Shares. The shares of Incentive Stock shall be registered in
the name of the Employee but shall be held by Corning (in “book entry” form)
until the Employee is entitled to possession of the shares pursuant to the terms
of this Agreement. Until the Employee has received possession of the shares of
the Incentive Stock, the Employee shall have no right to sell, assign, transfer,
pledge or otherwise encumber the shares of Incentive Stock in any manner, any
attempt to do so to result in the forfeiture of such shares to which such sale,
assignment, transfer, pledge or other encumbrance purports to relate.   6.      
Voting Rights and Dividends. The Employee may vote the shares of Incentive Stock
and receive all dividends as declared and paid by Corning, subject to the
appropriate withholding to satisfy applicable tax requirements.   7. Legends.
The Employee acknowledges that the shares of Incentive Stock are held in
electronic “book entry” in a restricted account by Corning, and if converted
into paper certificate form would bear a restricted legend indicating the
possibility of forfeiture and the restrictions on transfer.  

196

--------------------------------------------------------------------------------


8.       Transfers. If the Employee shall be transferred from Corning to a
subsidiary company (being a 50% or greater owned entity within the meaning of
Section 424(f) of the Internal Revenue Code), or vice versa or from one
subsidiary company to another, the Employee’s employment shall not be deemed to
have terminated.   9. Any modification of the terms of this Agreement must be
approved, and any dispute, disagreement or matter of interpretation which shall
arise under this Agreement shall be finally determined, by the Compensation
Committee of Corning’s Board of Directors in it absolute discretion.     IN
WITNESS WHEREOF, this Agreement has been duly executed by Corning and the
Employee.


CORNING INCORPORATED         EMPLOYEE    By:      By:             K. P. Gregg   
          Executive Vice President & Chief    Address:   
              Administrative Officer            S.S.N.:   


197

--------------------------------------------------------------------------------